 DEICISONS OF NATIONAL LABOR RELATIONS BOARDMercy Hospital of Buffalo and Buffalo & WesternNew York Hospital and Nursing Home Council,AFL-CIO. Case 3-CA-9974March 19, 1981DECISION AND ORDERUpon a charge filed on September 2, 1980, byBuffalo & Western New York Hospital and Nurs-ing Home Council, AFL-CIO, herein called theUnion, and duly served on Mercy Hospital of Buf-falo, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 3, issued a complainton September 26, 1980, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 24,1980, following a Board election in Case 3-RC-7660, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about August 7, 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On October 7, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On November 14, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November21, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an opposition to the Motion forSummary Judgment, and a motion for reconsider-ation.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceed-ing, Case 3-RC-7660, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended.Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits most of the operative factual allegations ofthe complaint but denies that on December 27 and28, 1979, a majority of the employees of Respond-ent in an appropriate unit designated and selectedthe Union as their representative; denies that at alltimes since July 24, 1980, the Union has been and isnow the exclusive representative of its employeesin an appropriate unit for purposes of collectivebargaining; and denies that since on or about July24, 1980, the Union has requested Respondent torecognize it as the exclusive collective-bargainingrepresentative of Respondent's employees in an ap-propriate unit. In its statement in opposition to theMotion for Summary Judgment, Respondent incor-porates the arguments it raised in the underlyingrepresentation proceeding. Specifically, it assertsthat the Regional Director erred in sustaining thechallenge to the ballot of Sister Mary Blanche onthe basis that, as a member of the religious Orderwhich effectively controls the operation of MercyHospital of Buffalo, Sister Mary Blanche is relatedto Respondent and, therefore, owes her allegianceand obedience to Respondent. Respondent also al-leges that the Regional Director improperly reliedon the fact that Sister Mary Blanche had madevows of poverty and obedience to the religiousOrder that effectively controls Mercy Hospital ofBuffalo in concluding that she was, therefore, "re-lated to the employer." The General Counsel con-tends that Respondent is improperly seeking to reli-tigate issues which were raised and decided in theunderlying representation case. We agree.Review of the record herein, including therecord in Case 3-RC-7660, reveals that on Decem-ber 27 and 28, 1979, an election was held in whichthe tally was 33 votes for the Union and 32 votesagainst the Union. There was one determinativechallenged ballot. On February , 1980, the Re-gional Director issued a Report on ChallengedBallot in which he recommended sustaining thechallenge to the ballot of Sister Mary Blanche.This recommendation resulted in the Union's re-ceiving a majority of the valid ballots cast in theelection.Thereafter, Respondent filed exceptions to theRegional Director's report. On July 24, 1980, theBoard adopted the Regional Director's findingsand recommendations and issued a Certification ofRepresentative in the unit described in the Stipula-tion for Certification Upon Consent Election.22 See 250 NLRB 949 (1980). The Board also noted that, contrary toRespondent's assertions, the Regional Director did not rely on SisterContinued255 NLRB No. 1272 MERCY HOSPITAL OF BUFFALOAs noted in its statement in opposition to theMotion for Summary Judgment and Motion forReconsideration, Respondent again asserts that theRegional Director was in error in recommendingthat the challenge to the ballot of Sister MaryBlanche be sustained. It therefore appears that inthis proceeding Respondent is attempting to reliti-gate issues fully litigated and finally determined inthe representation proceeding. It is well settled thatin the absence of newly discovered or previouslyunavailable evidence or special circumstances a re-spondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceedings Accordingly, we grant theMotion for Summary Judgment and deny Respond-ent's Motion for Reconsideration.5On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTMercy Hospital of Buffalo, a New York Statecorporation with its principal place of business lo-Mary Blanche's obedience, her vow of poverty, or the ultimate disposi-tion of her salary in recommending her exclusion from the unit.a See Pirttsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).4 Member Zimmerman, who did not participate in the underlying rep-resentation proceeding, concurs in the result. See Bravos Oldsmobile, Inc.,254 NLRB No. 135 (1981).' As noted, supra, Respondent denies that on December 27 and 28,1979, a majority of the employees of Respondent in an appropriate unitdesignated and selected the Union as their representative for purposes ofcollective bargaining. To the extent that in this denial Respondent isdenying the fact of this event, the record includes the tally of ballotssigned by Respondent, and the Regional Director's Report on ChallengedBallots served on Respondent, which lists the election dates as December27 and 28, 1979. Respondent has not denied the authenticity and accura-cy of these documents; accordingly, we find the relevant complaint alle-gation to be established as true.Respondent also denies the allegation that, since July 24, 1980, theUnion has requested it to bargain as the employees' exclusive bargainingrepresentative. The General Counsel has presented no evidence of such arequest but has presented a letter, dated August 7, 1980, from Respondentto the Union which indicated that Respondent refused to bargain withthe Union because it deemed the Board's certification in error. On thebasis of this letter, we find that Respondent placed the Union on noticethat a request for bargaining by the Union would have been futile andwas therefore unnecessary. See, e.g., B. F. Goodrich Company, 250 NLRB1139 (1980).cated at 565 Abbott Road, Buffalo, New York, isengaged in the business of providing in-patient andout-patient health care and related services. Duringthe 12-month period preceding issuance of thecomplaint it received gross revenues in excess of$250,000 per year and received goods and materialsat its Buffalo facility, valued in excess of $5,000, di-rectly from points located outside New York State.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDBuffalo & Western New York Hospital andNursing Home Council, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.11I. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time businessoffice clerical employees including cashiers,file clerks, credit clerks, NCR operators, chiefinsurance clerks, general insurance clerks, ad-mission, clerks, and switchboard operators em-ployed by the Employer at its 565 AbbottRoad, Buffalo, New York, facility, excludingall licensed practical nurses and technical em-ployees, service and maintenance employees,registered nurses, professional employees, ac-counts-payable clerks, casual employees,guards and supervisors as defined in the Act.2. The certificationOn December 27 and 28, 1979, a majority of theemployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 3, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 24, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Respondent's Refusal To BargainCommencing on or about August 7, 1980, and atall times thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative ofthe employees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (I).of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionII1, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Mercy Hospital of Buffalo is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Buffalo & Western New York Hospital andNursing Home Council, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.3. All full-time and regular part-time businessoffice clerical employees including cashiers, fileclerks, credit clerks, NCR operators, chief insur-ance clerks, general insurance clerks, admissionclerks, and switchboard operators employed by theEmployer at its 565 Abbott Road, Buffalo, NewYork, facility, excluding all licensed practicalnurses and technical employees, service and main-tenance employees, registered nurses, professionalemployees, accounts-payable clerks, casual employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since July 24, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 7, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Mercy Hospital of Buffalo, Buffalo, New York, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Buffalo & WesternNew York Hospital and Nursing Home Council,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-time businessoffice clerical employees including cashiers,74 MERCY HOSPITAL OF BUFFALOfile clerks, credit clerks, NCR operators, chiefinsurance clerks, general insurance clerks, ad-mission clerks, and switchboard operators em-ployed by the Employer at its 565 AbbottRoad, Buffalo, New York, facility, excludingall licensed practical nurses and technical em-ployees, service and maintenance employees,registered nurses, professional employees, ac-counts-payable clerks, casual employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at 565 Abbott Road, Buffalo, NewYork, copies of the attached notice marked "Ap-pendix."6Copies of said notice, on forms providedby the Regional Director for Region 3, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith."In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Buffalo & Western New York Hospitaland Nursing Home Council, AFL-CIO, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time businessoffice clerical employees including cashiers,file clerks, credit clerks, NCR operators,chief insurance clerks, general insuranceclerks, admission clerks, and switchboardoperators employed at our 565 AbbottRoad, Buffalo, New York, facility, exclud-ing all licensed practical nurses and techni-cal employees, service and maintenance em-ployees, registered nurses, professional em-ployees, accounts-payable clerks, casual em-ployees, guards and supervisors as defined inthe Act.MERCY HOSPITAL OF BUFFALO75I